Revised Integrated MPSA for Non - Reservation Areas

MINERAL PRODUCTION SHARING AGREEMENT

MPSA No. 134-99-XIII

This MINERAL PRODUCTION SHARING AGREEMENT (this “Agreement‘) is
made and entered into in Quezon City, Metro Manila, Philippines, this day of

_MAY 2-6 4999 by and between :

THE REPUBLIC OF THE PHILIPPINES, hereinafter referred to as the
GOVERNMENT, represented in this Act by the Secretary of the Department of
Environment and Natural Resources, with offices at Department of Environment and
Natural Resources Building, Visayas Avenue, Diliman, Quezon City, Metro Manila

and

MINIMAX MINERAL EXPLORATION CORPORATION, a corporation

; duly organized and existing under the laws of the Republic of the Philippines , hereinafter

ae referred to as the CONTRACTOR, with office at the 4" Floor J&T Building, Ramon

Ww Magsaysay Blvd., Manila and represented in this act by its President, JOSE P. DE
GUZMAN, as authorized by its Board (Please refer to ANNEX “A”).

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines (the “Constitution”)
provides in Article XII, Section 2 thereof that all lands of the public domain, waters,
minerals, coal, petroleum, and other natural resources are owned by the State and that
their exploration, development and utilization shall be under the full control and
supervision of the State;

WHEREAS, the Constitution further provides that the State may directly undertake such
activities, or it may enter into a Co-Production, Joint Venture, or Mineral Production
Sharing Agreement with Filipino citizens, or cooperatives, partnerships, corporations or
associations at least sixty per centum of whose capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The Philippine
Mining Act of 1995”, which took effect on 09 April 1995, the Secretary of the
Department of Environment and Natural Resources is authorized to enter into Mineral
Production Sharing Agreements in furtherance of the objectives of the Government and
the Constitution to bolster the national economy through sustainable and systematic
development and utilization of mineral lands;

S
WHEREAS, the Government desires to avail itself of the financial resources, technical
competence and skill which the Contractor is capable of applying to the mining operations
of the project contemplated herein;

WHEREAS, the Contractor desires to join and assist the Government in the sustainable
development and utilization for commercial purposes of certain gold, precious, and base
metal resources and other minerals existing in the Contract Area (as hereinafter defined )
and any other Minerals which may be discovered in such Contract Area,

WHEREAS, the Contractor has, or has access to, all the financing, technical competence,
technology and environmental management skills required to promptly and effectively
carry out the objectives of this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants, and the terms and conditions hereinafter set forth, it is hereby stipulated and
agreed as follows:

KJ SECTION I
~ SCOPE

NF This Agreement is a Mineral Production Sharing Agreement entered into
pursuant to the provisions of the Act and its implementing rules and
regulations. The primary purpose of this Agreement is to provide for the

oration, sustainable development and commercial utilization of gold,
precious, and base metal resources and other mineral deposits existing
within the Contract Area, with all necessary services, technology and
financing to be furnished or arranged by the Contractor in accordance with
the provisions of this Agreement. The Contractor shall not, by virtue of
this Agreement, acquire any title over the Contract/Mining Area without
prejudice to the acquisition by the Contractor of the land/surface rights
through any mode of acquisition provided for by law.

1.2. The Contractor shall undertake and execute, for and on behalf of the
Government, sustainable mining operations in accordance with the
provisions of this Agreement, and is hereby constituted and appointed, for
the purpose of this Agreement, as the exclusive entity to conduct mining
operations in the Contract Area.

1.3. The Contractor shall assume all the exploration risk such that if no minerals
in commercial quantity are developed and produced, it will not be entitled
to reimbursement.

1.4 During the term of this Agreement, the total value of production and sale
of minerals derived from the mining operations contemplated herein shall
be accounted for and divided between the Government and the Contractor
in accordance with Section VIII hereof. \

aN
2.23

2.24

2.25

2.30

2.31

2.32

2.33

srefining, treatment, insurance, transportation and other charges incurred
in the process of converting mineral concentrates into refined metal
traded in those commodity exchanges.

Mine Development refers to work undertaken to prepare an ore body or
a mineral deposit for mining, including the construction of necessary
infrastructure and related facilities.

Minerals mean all naturally occurring inorganic substances in solid,
liquid, gas or any intermediate state excluding energy materials such as
coal, petroleum, natural gas, radioactive materials and geothermal energy.

Mineral Products mean materials derived from mineral ores/rocks and
prepared into marketable state by metallurgical processes which include
beneficiation, cyanidation, leaching, smelting, calcination and other similar
processes.

Mining Area means that portion of the Contract Area identified by the
Contractor as defined and delineated in a Survey Plan duly approved by
the Director/Concerned Regional Offices for purposes of development
and/or utilization and sites for support facilities.

Mining Operations means mining activities involving exploration,
feasibility study, environmental impact assessment, development,
utilization, mineral processing, and mine rehabilitation.

Notice means notice in writing, or by telex or by telecopy (authenticated
by answer back or confirmation received) addressed or sent as provided
in Section 16.2 of this Agreement.

Ore means naturally occurring substance or material from which a

mineral or element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or
any discharge thereto of any liquid, gaseous or solid wastes or any
production of unnecessary noise or any emission of objectionable odor, as
will or is likely to create or render such water, air, and land resources
harmful, detrimental or injurious to public health, safety or welfare or
which will adversely affect their utilization for domestic, commercial,
industrial, agricultural, recreational or other legitimate purposes.

Secretary means the Secretary of the Department of Environment and
Natural Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major
mining operations and the corresponding expenditures of the Contractor
in its Contract Area during a given period of time, including the plan and
expenditures for development of host and neighboring communities and
of local geoscience and mineral technology, as submitted and approved in
accordance with the Revised Implementing Rules and Regulations.

— W
3:1

Me

This Agreement shall have a term of twenty-five (25) years from Effective
Date, and may be renewed thereafter for another term not exceeding
twenty five (25) years. The renewal of this Agreement, as well as the
changes in the terms and conditions thereof, shall be upon mutual consent
by the parties. In the event the Government decides to allow mining
operations thereafter by other Contractor, this must be through
competitive public bidding. After due publication of notice, the
Contractor shall have the right to equal the highest bid upon

SECTION UT

TERM OF AGREEMENT

reimbursement of all reasonable expenses of the highest bidder.

Size, Shape, and Location of Contract Area. This Agreement covers a
total area of Seven Thousand Six Hundred Seventy Nine hectares (7,679
has.), situated in the Municipalities of Jabonga, Santiago, and Tubay,
Province of Agusan del Norte and bounded by the following geographical
coordinates (please refer to ANNEX “B” 1:50,000 scale Location

Map/Sketch Plan):

Parcel 1

Corner I
Corner 2
Corner 3
Corner 4
Corner 5
Corner 6
Corner 7
Corner 8
Corner 9
Corner 10
Corner 11
Corner 12
Corner 13
Corner 14
Corner 15
Corner 16
Corner 17
Corner 18
Corner 19
Corner 20
Corer 21
Corner 22
Corner 23
Corner 24

SECTION IV

CONTRACT AREA

TECHNICAL DESCRIPTION
North Latitude

9° 10’ 00”
9° 10’ 30”
9° 10° 30”
9° 11° 00”
9° 11’ 00”
9° 13” 30”
9° 13’ 30”
9° 13’ 00”
9° 13” 00”
9° 12’ 30”
9° 12” 30”
9? 137 15”
9° 137 15”
9° 13 30”
SF 13730"
9° 14” 22.5”
9° 14? 37.5”
9° 14° 37.5”
9° 15° 45”
9° 15° 45”
9° 16” 30”
9° 16” 45”
9° 18” 00”

9° 18” 30”
——

East Longitude

125° 33’ 00”
125° 33” 00”
125° 32’ 00”
125° 32” 00”
125? 337-00”
125° 33° 00”
125° 32’ 00”
125° 32” 00”
125° 31” 30”
125° 31” 30”
125° 31” 22.5”
125931225”
125° 31” 00”
125° 31 00”
125° 30° 52.5”
125° 30° 52.5”
125° 30’ 30”
125° 30° 22.5”
125° 30° 22.5”
125° 30° 30”
125° 30° 30”
125° 30° 22.5”
125° 30° 22.5”
125° 30° 07.5”

>. 708t bas:
few

Corner 25
Corner 26
Corner 27
Corner 28
Corner 29
Corner 30
Corner 31
Corner 32
Corner 33
Corner 34
Corner 35
Corner 36
Corner 37
Corner 38
Corner 39
Corner 40
Corner 41
Corner 42
Corner 43
Corner 44
Corner 45
Corner 46
Corner 47
Corner 48
Corner 49
Corner 50

Excluded Area 1

Corner 1
Corner 2
Corner 3
Corner 4

Excluded Area 2

Corner 1
Corner 2
Corner 3
Corner 4
Corner 5
Corner 6
Corner 7
Corner 8

9°18 30”
9° 19° 00”
9° 19° 00”
9° 20’ 30”
9° 20’ 30”
9° 20° 00”
9° 20° 00”
9° 21” 00”
9° 217 00” ~
9°:19'30"
9° 19° 30”
9° 19° 00”
9° 19° 00”
9° 16 00”
9° 16’ 00”
9° 16’ 30”
9° 16’ 30”
9° 15’ 00”
9° 15’ 00”
92°13? 30”
9° 13’ 30”
9° 15° 00”
9° 15’ 00”
9°13” 30”
9° 13” 30”
9° 10° 00”

Excluded Areas
North Latitude

9° 16’ 00”
9° 16° 30”
9° 16° 30”
9° 16’ 00”

North Latitude

9° 20’ 00”
9° 19° 00”
9° 19° 00”
9° 18° 30”
9° 18° 30”
9° 19° 00”
9° 19° 00”
9° 20’ 00”

af

125° 30° 00”
125° 30° 00”
125° 29” 45”
125° 29’ 30”
125° 30° 00”
125° 30° 00”
125° 31” 00”
125° 31° 00”
125° 33’ 00”
125° 33’ 00”
125° 34’ 00”
125° 34’ 00”
125°.33".30"
125° 33’ 30”
125° 33’ 00”
125° 33° 00”
125° 32’ 30”
125° 32” 30”
125° 33’ 00”
125° 33’ 00”
125° 33” 30”
125° 33’ 30”
125° 34° 00”
125° 34’ 00”
125° 33° 30”
125° 33’ 30”

East Longitude

125° 31” 30”
125° 31° 30”
125° 32’ 00”
125° 32’ 00”

East Longitude

125° 31” 30”
125° 31° 30”
125° 32’ 00”
125° 32’ 00”
125° 33’ 00”
125° 33’ 00”
125° 32’ 30”
125° 32’ 30”

VU
5.2
oz) /

5.1

SECTION V
EXPLORATION PERIOD

Timetable for Exploration = - The Contractor shall commence
Exploration activities not later than three (3) months after the Effective
Date for a period of two (2) years renewable for like periods but not to
exceed a total term of six (6) years, subject to annual review by the
Director to evaluate compliance with the terms and conditions of this
Agreement.

A one-time non-renewable Temporary Exploration Permit with a period
not exceeding one (1) year may be issued by the Director, upon request of
the applicant, when the Mineral Agreement is recommended to the
Secretary for approval. The Period of such Temporary Exploration Permit
shall be included as part of the Exploration Period of this Agreement. In
the event this Agreement is disapproved by the Secretary, the Temporary
Exploration Permit shall be deemed automatically cancelled.

Work Programs and Budgets - The Contractor shall strictly comply with
the approved Exploration and Environmental Work Programs together
with their corresponding Budgets (Please refer to ANNEXES “C” and

Sy “D”),
The amount to be spent by the Contractor in conducting exploration
activities under the terms of this Agreement during the Exploration Period

5.3

shall be in the aggregate of not less than that specified for each of the
‘ontract Years, as follows:

For the Exploration Work Program:

Ist Contract Year : P1,025,000.00

2nd Contract Year: : P1,575,000.00
Total P2,600,000.00

Total Estimated Budget for the

Environmental Work Program : 250,000.00

In the event of extension of the exploration period, the amount to be spent
every year shall first be agreed upon by the parties.

In the event of termination of this Agreement, the Contractor shall only be
obliged to expend the pro-rata amount for the period of such Contract
Year prior to termination. If during any Contract Year, the Contractor
should expend more than the amount to be expended as provided above,
the excess may be subtracted from the amount required to be expended by
the Contractor during the succeeding Contract Years, and should the
Contractor, due to unforeseen circumstances or with the consent of the
Government, expend less during a year, then the deficiency shall be applied
to the amount to be expended during the succeeding Contract Years.

Relinquishment of Total/Portion of the Contract Area - During the
Exploration Period, the Contractor may relinquish totally or partially the
original Contract Area. After the Exploration Period and prior to or upon
approval of the Declaration of Mining Project Feasibility, the Contractor

=
5.6

shall finally relinquish any portion of the Contract Area not necessary for
mining operations and not covered by any Declaration of Mining Project
Feasibility.

Each mining area after final relinquishment shall not be more than five
thousand (5,000) hectares for metallic minerals or two thousand (2,000)
hectares for non-metallic minerals.

The Contractor may be allowed by the Director, with the approval of the
Secretary, to hold a larger mining area depending upon the nature of the
deposit subject to technical verification and evaluation by the Bureau as to
the technical/financial capability of the Contractor.

Survey of the Contract Area - The Contractor shall cause the survey of the
perimeter of the Contract Area through an application for survey, complete
with requirements, filed with the concerned Regional Office simultaneous
with the submission of the Declaration of Mining Project Feasibility.
Survey returns shall be submitted to the concerned Regional Director for
approval within one (1) year from receipt of the Order of Survey complete
with the mandatory requirements stated in the Revised Implementing Rules
and Regulations of the Act.

Declaration of Mining Project Feasibility - During the Exploration Period,
the Contractor shall submit to the Regional Director, copy furnished the
Director, a Declaration of Mining Project Feasibility together with a
ing Project Feasibility Study, a Three (3)-Year Development and
nstruction or Commercial Operation Work Program, a complete
geologic report of the area and an Environmental Compliance Certificate.

Failure of the Contractor to submit a Declaration of Mining Project
Feasibility during the Exploration Period shall be considered a substantial
breach of this Agreement.

Reporting

a) Periodic Reports - During the Exploration Period, the Contractor
shall submit to the Regional Director, copy furnished the Director,
quarterly and annual accomplishment reports under oath on all
activities conducted in the Contract Area from the Effective Date of
this Agreement. The quarterly report shall be submitted not later
than fifteen (15) days at the end of each Calendar Quarter while the
annual accomplishment report shall be submitted not later than thirty
(30) days from the end of each Calendar Year. Such information
shall include detailed financial expenditures, raw and processed
geological, geochemical, geophysical and radiometric data plotted on
a map at 1:50,000 scale copies of originals of assay results,
duplicated samples, field data, copies of originals from drilling
Teports, maps, environmental work program implementation and
detailed expenditures showing  discrepancies/deviations with
approved exploration and environmental plans and budgets as well as
all other information of any kind collected during the exploration
activities. All information submitted to the Bureau shall be subject to

the confidentiality clause of this Agreement. "

Ny
6.2

b)

1)

Final Report - The Contractor shall submit to the Regional Director,
copy furnished the Director, a final report under oath upon the
expiration of the Exploration Period which shall be in the form and
substance comparable to published professional reports of respectable
international institutions and shall incorporate all the findings in the
Contract Area including location of samples, assays, chemical
analysis, and assessment of mineral potentials together with a
geologic map of 1:50,000 scale at the minimum showing the results
of the exploration. Such report shall also include detailed
expenditures incurred during the Exploration Period. In case of
diamond drilling, the Contractor shall, upon request of the
Director/concerned Regional Director, submit to the Regional Office
a quarter of the core samples which shall be deposited in the Regional
Office Core Library for safe keeping and reference.

Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the

relinquished area accompanied by maps at a scale of 1:50,000 and
results of analyses and detailed expenditures, among others.

SECTION VI

DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine
including the construction of production facilities within thirty six (36)
months from the submission of the Declaration of Mining Project
Feasibility, subject to such extension based on justifiable reasons as the
Secretary may approve, upon recommendation of the Regional Director,

through the Director.
Reporting
a) Annual - The Contractor shall submit, within sixty (60) days after

b)

December 31 of each year, to the Regional Director, copy furnished
the Director, an annual report which states the major activities,
achievements and detailed expenditures during the year covered,
including maps, assays, rock and mineral analyses and progress
geological and environmental reports during the development and
construction period.

Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit a
final report to the Regional Director, copy furnished the Director.
Such report shall integrate all information in maps of appropriate
scale and quality as well as in monographs or reports in accordance
with international standards. aN

i

10
7A

712

74

SECTION VII

OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before
completion of mine development and construction of production facilities,

to

the Secretary through the Regional Director, copy furnished the

Director, a Three Year Commercial Operation Work Program. The
Contractor shall commence commercial utilization immediately upon
approval of the aforesaid Work Programs. Failure of the Contractor to

col

mmence Commercial Production within the period shall be considered a

substantial breach of the Agreement.

Commercial Operation Work Program and Budget - During the Operating
Period, the Contractor shall submit to the Director through the concerned
Regional Director, Work Programs covering a period of three (3) years
each which shall be submitted not later than thirty (30) days before the
expiration of the period covered by the previous Work Programs.

The Contractor shall conduct mining operations and other activities for the
duration of the Operating Period in accordance with the duly approved

Ww

ork Programs and corresponding Budgets and any modification thereof

shall be approved by the Secretary.

Expansion and Modification of Facilities - The Contractor may make

pansions, modifications, improvements, and replacements of the mining
ilities and may add new facilities as the Contractor may consider

necessary for the operations, provided such plans shall be embodied in an

8p

propriate Work Program approved by the Secretary.

Reporting

a)

b)

Quarterly Reports - Beginning with the first Calendar Quarter following the
commencement of the Operating Period, the Contractor shall submit, within
thirty (30) days after the end of each Calendar Quarter, to the Director,
through the concerned Regional Director, a Quarterly Report stating the
tonnage of production in terms of ores, concentrates, and their corresponding
grades and other types of products; value, destination of sales or exports and
to whom sold; terms of sales and expenditures.

Annual Reports - During the Operating Period, the Contractor shall submit
within sixty (60) days from the end of each Calendar Year, to the Director
through the concerned Regional Director, an Annual Report indicating in
sufficient detail:

b.1) The total tonnage of ore reserves whether proven, probable, or inferred, the

total tonnage of ores, kind by kind, broken down between tonnage mined,
tonnages transported from the minesite and their corresponding destination,
tonnages stockpiled in the mine and elsewhere in the Philippines, tonnages
sold or committed for export (whether actually shipped from the Philippines
or not), tonnages actually shipped from the Philippines (with full details as to
purchaser, destination and terms of sale), and if known to the Contractor,
tonnages refined, processed or manufactured in the Philippines with full
specifications as to the intermediate products, by-products or final products
and of the terms at which they were disposed; \

11
b.2) Work accomplished and work in progress at the end of the year in question
with respect to all the installations and facilities related to the utilization
program, including the investment actually made or committed;

b.3) Profile of work force, including management and staff, stating particularly
their nationalities, and for Filipinos, their place of origin (i.e., barangay,
town, province, region ); and

b.4) Ownership of the Contractor, particularly with respect to nationality.

The Contractor shall also comply with other reporting requirements as provided
under Section 270 of the implementing rules and regulations of the Act.

SECTION VIII
FISCAL REGIME

8.1 General Principle - The fiscal regime of this Agreement shall be governed by the
principle according to which the Government expects a reasonable return in
economic value for the utilization of non-renewable mineral resources under its
national sovereignty while the Contractor expects a reasonable return on its
investment with special account to be taken for the high risk of exploration , the

ae terms and conditions prevailing elsewhere in the industry and any special efficiency

ee to be gained by a particularly good performance of the Contractor.

Seats Fees - Within fifteen (15) days upon receipt of the notice of approval
‘of the MPSA from the concerned Regional Office, the Contractor shall cause the
registration of this Agreement at the said Regional Office and pay the registration
fee in the amount as provided by the existing rules and regulations. Failure of the

Contractor to cause the registration of this Agreement within the prescribed period
shall be sufficient ground for cancellation of the same.

~~

8.3 Occupation Fees — Prior to registration of this Agreement and at the
same date every year thereafter, the Contractor shall pay to the
concerned Municipal/City Treasurer an Occupation Fee over the Contract

— Area at the annual rate as provided by the existing rules and regulations. If
the fee is not paid on the date specified, the Contractor shall
pay a surcharge of twenty five percentum (25%) of the amount due in addition to
the occupation fees.

8.4 Share of the Government - The government share shall be the excise tax on
mineral products at the time of removal and at the rate provided for in
Republic Act No. 7729 amending Section 151 (a) of the National Internal
Revenue Code, as amended, as well as other taxes, duties, and fees levied
by existing laws.

For purposes of determining the amount of the herein government share,
the Contractor shall strictly comply with the auditing and accounting
requirements prescribed under existing laws and regulations.

The government share shall be allocated in accordance with Sections 290

and 292 of Republic Act No. 7160, otherwise known as “The Local
Government Code of 1991”.

12
8.5

8.6

Pricing of Sales - The Contractor shall endeavor to obtain the best
achievable price for its production and pay the lowest achievable marketing
commissions and related fees. The Contractor shall seek to strike a balance
between long-term sales comparable to policies followed by independent
producers in the international mining industry.

The Contractor shall likewise seek a balanced distribution among
consumers. Insofar as sales to Contractor’s affiliates are concerned, prices
shall be at arm’s length standard and competing offers for large scale and
long-term contracts shall be procured. The Bureau shall be furnished a
copy of the said Sales Agreement subject to confidentiality between the
Bureau and the Contractor.

Associated Minerals - If Minerals, other than limestone, cement raw

materials, and rock aggregates resources are discovered in commercial

quantities in the Contract Area, the value thereof shall be added to the

value of the principal mineral in computing the share of the Government.
SECTION Ix

WORK PROGRAMS

SQ si to Government - Within the periods stated herein, the
ontractor shall prepare and submit to the Director through the

9.2

9.3

9.4

mcerned Regional Director, a Work Program and corresponding Budget
for the Contract Area stating the Mining Operations and expenditures
which the Contractor proposes to carry out during the period covered with
the details and particulars set forth elsewhere in this Agreement or in the
supporting documents.

Government’s Examination and Revision of Work Program - Should the
Government wish to propose a revision to a certain specific feature in the
Work Program or Budget, it shall within thirty (30) days after receipt
thereof, provide a Notice to the Contractor specifying in reasonable detail
its reasons therefor. Promptly thereafter, the Government and Contractor
will meet and endeavor to agree on the revision proposed by the
Government. In any event, the revision of any portion of said Work
Program or Budget in which the Government shall fail to notify the
Contractor of such proposed revision shall insofar as possible be carried
out as prescribed herein. If the Government should fail within sixty (60)
days from receipt thereof to notify Contractor of the proposed revisions,
the Work Program and Budget proposed by the Contractor shall be
deemed to be approved.

Contractor’s Changes to Work Program - It is recognized by the
Government and the Contractor that the details of any Work Program may
require changes in the light of changing circumstances. The Contractor
may make such changes: Provided, That it shall not change the general
objective of the Work Program: Provided, further, that changes which
entail a variance of at least twenty percentum (20%) shall be subject to the
approval of the Director.

The Government’s approval of a proposed Work Program and Budget will
not be unreasonably withheld. =

\\
SECTION X
ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

10.1. The Contractor shall manage its Mining Operations in a technically,
financially, socially, culturally and environmentally responsible manner to
achieve the sustainable development objectives and responsibilities as
provided for under the implementing rules and regulations of the Act.

10.2 The Contractor shall prepare a plan of mining so that its damage to the
environment will be minimal. To the extent possible, control of pollution
and the transformation of the mined-out areas or materials into
economically and socially productive forms must be done simultaneously
with mining.

10.3. The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in Section 168 of the Revised
Implementing Rules and Regulations of the Act.

10. An Environmental Compliance Certificate (ECC) shall be secured first by
the Contractor prior to the conduct of any mine development work and
construction of production facilities in the Contract Area.

.5 The Contractor shall submit within thirty (30) Calendar days after the

issuance and receipt of the ECC, an Environmental Protection and

nhancement Program (EPEP) using MGB Form No. 16-2 covering all

ateas to be affected by mining development, utilization and processing

under this Agreement. The Contractor shall allocate for its initial

environment-related capital expenditures approximately ten percent (10%)

of the total project cost or in such amount depending on the

environmental/geological condition, nature and scale of operations and
technology to be employed in the Contract Area.

10.6 The Contractor shall submit, within thirty (30) days prior to the beginning
of every calendar year, an Annual Environmental Protection and
Enhancement Program (AEPEP) using MGB Form 16-3 which shall be
based on the approved EPEP. The AEPEP shall be implemented during
the year for which it was submitted. To implement its AEPEP, the
Contractor shall allocate annually three to five percent (3%-5%) of its
direct mining and milling costs depending on the environmental/geologic
condition, nature and scale of operations and technology employed in the
Contract Area.

10.7 The Contractor shall establish a Mine Rehabilitation Fund (MRF) based on
the financial requirements of the approved EPEP as a reasonable
environmental deposit to ensure satisfactory compliance with the
commitments/strategies of the EPEP/AEPEP and availability of funds for
the performance of the EPEP/AEPEP during the specific project phase.
The MRF shall be deposited as Trust Fund in a government depository
bank and shall be used for physical and social rehabilitation of areas
affected by mining activities and for research on the social, technical and
preventive aspects of rehabilitation. \

yt \V

\
10.8

10.9

10.10

10.11

ELE

The Contractor shall setup mitigating measures such as mine waste and
mill tailings disposal system, mine rehabilitation or plan, water quality
monitoring, etc. to minimize land degradation, air and water pollution, acid
rock drainage and changes in hydrogeology.

The Contractor shall set-up an Environmental and Safety Office at its
minesite manned by qualified personnel to plan, implement and monitor its
approved EPEP.

The Contractor shall be responsible in the monitoring of environmental
safety and health conditions in the Contract Area and shall strictly comply
with all the rules and regulations embodied under Mines Administrative
Order No. 51, Series of 1991, otherwise known as the “Revised Mine
Safety Rules and Regulations”.

The Contractor shall be responsible for the submission of a final mine
rehabilitation and/or decommissioning plans including its financial
requirements and incorporating the details and particulars set forth in the
implementing rules and regulations of the Act.

SECTION XI
RIGHTS AND OBLIGATIONS OF THE PARTIES
Obligations of the Contractor:

a) To exclusively conduct sustainable mining operations within the
Contract Area in accordance with the provisions of the Act and its
implementing rules and regulations;

b) To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program;

c) To determine the exploration, mining and treatment process to be
utilized in the mining operations;

d) To extract, remove, use and dispose of any tailings as authorized by
an approved Work Program;

e) To secure all permits necessary or desirable for the purpose of
Mining Operations;

f) To keep accurate technical records about the Mining Operations as
well as financial and marketing accounts and make them available to
Government representatives authorized by the Director for the
purpose of assessing the performance and compliance of the
Contractor with the terms of this Agreement. Authorized
representatives of other Government Agencies may also have access
to such accounts in accordance with existing laws, rules and
regulations;

g) To furnish the Bureau all the data and information gathered on the
Contract Area and that all the books of accounts and records shall be
open for inspection; =f

\
h)

5)

bY

J3)

j.4)

j5)

k)

k.1)

To allow access to Government during reasonable hours in inspecting
the Contract Area and examining pertinent records for purposes of
monitoring compliance with the terms of this Agreement;

To hold the Government free and harmless from all claims and
accounts of all kinds, as well as demands and actions arising out of
the accidents or injuries to persons or properties caused by Mining
Operations of the Contractor and indemnify the Government for any
expenses or cost incurred by the Government by reason of any such
claims accounts, demands or actions;

In the development of the community:

To recognize and respect the rights, customs and traditions of
indigenous tribal communities over their ancestral lands and to
allocate royalty payment of not less than one percent (1%) of the
value of the gross output of minerals sold;

To coordinate with proper authorities in the development of the
mining community and for those living in the host and neighboring
communities through social infrastructure, livelihood programs,
education, water, electricity and medical services. Where
traditional self-sustaining income and the community activities are
identified to be present, the Contractor shall assist in the
preservation and/or enhancement of such activities;

To allot annually a minimum of one percent (1%) of the direct
mining and milling costs necessary to implement the activities
undertaken in the development of the host and neighboring
communities. Expenses for community development may be
charged against the royalty payment of at least one percent (1%)
of the gross output intended for the indigenous cultural community;

To give preference to Filipino citizens who have established
domicile in the neighboring communities, in the hiring of personnel
for its Mining Operations. If necessary skills and expertise are
currently not available, the Contractor must immediately prepare
and undertake a training and recruitment program at its expense;

To incorporate in the mine feasibility study the planned
expenditures necessary to implement (j.1) to (j.3) of this Section;

In the development of Mining Technology and Geosciences:

In the course of its operations, to produce geological, geophysical,
geochemical and other types of maps and reports that are
appropriate in scale and in format and substance which are
consistent with the internationally accepted standards and practices.
Such maps shall be made available to the scientific community in
the most convenient and cost effective forms, subject to the
condition that the Contractor may delay release of said information
for a reasonable period of time which shall not exceed three (3)

years, St \

\) .
11.2

k.2)

k.3)

k.4)

ks)

To systematically keep the data generated from the
Contract/Mining Area such as cores, assays and other related
information, including economic and financial data and make them
accessible to students, researchers and other persons responsible for
developing mining, geoscience and processing technology subject
to the condition that the Contractor may delay release of data to the
science and technology community within a reasonable period of
time which shall not exceed three (3) years;

To transfer to the Government or local mining company the
appropriate technology it may adapt in the exploration,
development and commercial utilization of the minerals in the
Contract Area;

To allocate research and development budget for the advancement
of mining technology and geosciences in coordination with the
Bureau, research institutions, academe, etc.;

To replicate data, maps and reports cited in (k.1) and (k.2) and
furnish the Bureau for archiving and systematic safekeeping which
shall be made available to the science and technology community
for conducting research and undertaking other activities which
contribute to the development of mining, geoscience and processing
technology and the corresponding national pool of manpower
talents: Provided, however, that the release of data, maps and the
like shall be similarly constrained in accordance with (k.1) and (k.2)
ve;

To incorporate in the mine project feasibility study the planned
expenditures necessary to implement all the plans and programs set
forth in this Agreement;

m) To pay all other taxes and fees mandated by existing laws, rules and

regulations.

Rights of the Contractor

The Contractor shall have the right:

a) To conduct Mining Operations within the confines of its Contract/
Mining Area in accordance with the terms and conditions hereof and
that it shall not interfere with the rights of other Contractors/
Lessees/Operators/Permittees;

b) Of possession of the Contract Area, with full right of ingress and
egress and the right to occupy the same, subject to surface and
easement rights;

c) To use and have access to all declassified geological, geophysical,
drilling, production and other data relevant to the mining operations;

d) To sell, assign, transfer, convey or otherwise dispose of all its rights,

interests and obligations under the Agreement subject to the approval
of the Government; kL
11.3

12.1

12.2

e) To employ or bring into the Philippines foreign technical and
specialized personnel, including the immediate members of their
families as may be required in the operations of the Contractor,
subject to applicable laws and regulations: Provided, That if the
employment connection of such foreign persons with the Contractor
ceases, the applicable laws and regulations on immigration shall apply
to them. Everytime foreign technologies are utilized and where alien
executives are employed, an effective program of training
understudies shall be undertaken. Alien employment shall be limited
to technologies requiring highly specialized training and experience
subject to the required approval under existing laws, rules and
regulations;

f) To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and
regulations and the rights of third parties;

g) Of repatriation of capital and remittance of profits, dividends and
interest on loans, subject to existing laws and Bangko Sentral rules
and regulations; and

h) To import when necessary all equipment, spare parts and raw
materials required in the operations in accordance with existing laws
regulations.

Obligation of the Government
The Government shall:

a) Ensure that the Contractor has the Government's full cooperation in
the exercise of the rights granted to it under this Agreement;

b) Use its best efforts to ensure the timely issuance of necessary permits
and similar authorizing documents for use of the surface of the
Contract Area; and

c) To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions;
Provided, That such financing arrangements will in no event reduce
the Contractor’s obligation on Government rights hereunder.

SECTION XII
ASSETS AND EQUIPMENT

The Contractor shall acquire for the Mining Operations only such assets
that are reasonably estimated to be required in carrying out such Mining
Operations.

All materials, equipment, plant and other installations erected or placed on

the Contract Area of a movable nature by the Contractor shall remain the

property of the Contractor. The Contractor shall have the right to remove

and re-export such materials and equipment, plant and other installations

from the Philippines, subject to existing rules and regulations. In case of

cessation of Mining Operations on public lands occasioned by its voluntary
at

18
13.1

abandonment or withdrawal, the Contractor shall have a period of one (1)
year from the time of cessation within which to remove its improvements;
otherwise, all social infrastructures and facilities shall be turned over or
donated tax free to the proper government authorities, national or local, to
ensure that said infrastructures and facilities are continuously maintained
and utilized by the host and neighboring communities.

SECTION XII
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified;
and after Commercial Production commences shall, in consultation and
with consent of the Government, prepare and undertake an extensive
training programme suitable to Filipino nationals in all levels of
employment. The objective of said programme shall be to reach within the
time table set forth below the following targets of “Filipinization”.

NN Unskilled Skilled Clerical Professional © Management

Year |
Year 3
Year 5
Year 7
Year 1
Year |

13.2

13.3

14.1

14.2

100% 100% 100% 90% 90%
100% 100% 100% 90% 90%
100% 100% 100% 90% 90%
100% 100% 100% 100% 100%
0 100% 100% 100% 100% 100%
5 100% 100% 100% 100% 100%

Cost and expenses of training such Filipino personnel and the Contractor’s
own employees shall be included in the Operating Expenses.

The Contractor shall not discriminate on the basis of gender and shall
respect the right of women workers to participate in policy and decision-
making processes affecting their rights and benefits.

SECTION XIV
ARBITRATION

The Government and the Contractor shall consult with each other in good
faith and shall exhaust all available remedies to settle any and all disputes or
disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement before resulting to
arbitration as provided for in Section 14.2 below.

Any disagreement or dispute which can not be settled amicably within a
period of one (1) year from the time the issue was raised by a Party shall
be settled by a tribunal of three (3) arbitrators, one to be appointed by the
Contractor, another to be appointed by the Secretary. The first two
appointed arbitrators shall continue to consider names of qualified Persons
until agreement on a mutually acceptable Chairman of the tribunal is
selected. Such arbitration shall be initiated and conducted pursuant to
Republic Act No. 876, otherwise known as the “Arbitration Act”. \

=X.

19

Ne
In any event, the arbitration shall be conduced applying the substantive
laws of the Republic of the Philippines.

14.3 Each party shall pay fifty per centum (50%) of the fees and expenses of the
Arbitrators and the costs of arbitration. Each party shall pay its own costs
and attomney’s fee.

SECTION XV

SUSPENSION OR TERMINATION OF CONTRACT,
TAX INCENTIVES AND CREDITS

15.1/ This Agreement may be suspended for failure of the Contractor: (a) to
comply with any provision or requirement of the Philippine Mining Act of
1995 and/or its Implementing Rules and Regulations; (b) to pay taxes, fees
and/or other charges demandable and due the Government.
15,2

This Agreement terminates or may be terminated for the following causes:
(a) expiration of its term whether original or renewal; (b) withdrawal from
the Agreement by the Contractor; (c) violation by the Contractor of the

XY Agreement’s terms and conditions; (d) failure to pay taxes, fees/or charges
~— or financial obligations for two (2) consecutive years; (e) false statement or
omission of facts by the Contractor, and (f) any other cause or reason

rovided under the Act and its Implementing Rules and Regulations, or
any other relevant laws and regulations.

15.3 All statements made in this Agreement shall be considered as conditions
and essential parts hereof, and any falsehood in said statements or omission
of facts which may alter, change or affect substantially the fact set forth in
said statements shall be a ground for its revocation and termination.

15.4 The Contractor may, by giving due notice at any time during the term of
this Agreement, apply for its cancellation due to causes which, in the
opinion of the Contractor, render continued mining operation no longer
feasible or viable. In this case, the Secretary shall decide on the application

we within thirty (30) days from notice: Provided, That the Contractor has met
all the financial, fiscal and legal obligations.

15.5 No delay or omissions or course of dealing by the Government shall impair
any of its rights under this Agreement, except in the case of a written
waiver. The Government’s right to seek recourse and relief by all other
means shall not be construed as a waiver of any succeeding or other default
unless the contrary intention is reduced in writing and signed by the party
authorized to exercise the waiver.

15.6 In case of termination, the Contractor shall pay all the fees and other
liabilities due up to the end of the year in which the termination becomes
effective. The Contractor shall immediately carry out the restoration of the
Contract Area in accordance with good mining industry practice.

15.7 The withdrawal by the Contractor from the Mineral Agreement shall not
release it from any and all financial, environmental, legal and fiscal
obligations under this Agreement, =>} '

(\

V :
15.8 The following acts or omission, inter alia shall constitute breach of
contract upon which the Government may exercise its right to terminate

the Agreement:

a) Failure of the Contractor without valid reason to commence
Commercial Production within the period prescribed; and

b) Failure of the Contractor to conduct mining operations and other
activities in accordance with the approved Work Programs and/or
any modification thereof as approved by the Director.

15.9 The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and
credits.

SECTION XVI

\ | OTHER PROVISIONS

Nis Any terms and conditions resulting from repeal or amendment of any
existing laws or regulation or from the enactment of a law, regulation or
administrative order shall be considered a part of this Agreement.

162 _ Notice

All notices, demands and other communications required or permitted

hereunder shall be made in writing or by telex or telecopy and shall be

deemed to have been duly given in the case of telex or telecopy notice if

answered back or confirmation received, or if delivered by hand upon

receipt or ten days after being deposited in the mail, airmail postage

prepaid and addressed as follows:

If to the Government:

THE SECRETARY

Department of Environment and Natural Resources
DENR Building , Visayas Avenue

Diliman, Quezon City

If to the Contractor :

JOSE P. DE GUZMAN

President

Minimax Mineral Exploration Corp.
4" Floor J & T Building

Ramon Magsaysay Blvd., Manila

Either party may substitute or change such address on notice thereof to the
other party

16.3 Governing Law

This Agreement and the relation between the parties hereto shall be
governed by and construed in accordance with the laws of the Republic of
the Philippines. The See ao and obliges itself to comply

: . <<
with the provisions of the Act, its Implementing Rules and Regulations and
other relevant laws and regulations.

16.4 Suspension of Obligation

a) Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent attributable to
Force Majeure.

b) If Mining Operations are delayed, curtailed or prevented by such Force
Majeure causes , then the time for enjoying the rights and carrying out the
obligations thereby affected, the term of this Agreement and all rights and
obligations hereunder shall be extended for a period equal to the period
involved.

c) The party whose ability to perform its obligations shall promptly give
Notice to the other in writing of any such delay or failure of performance,
the expected duration thereof, and its anticipated effect on the Party
expected to perform and shall use its efforts to remedy such delay, except
that neither Party shall be under any obligation to settle a labor dispute.

16.5 Amendments

This Agreement shall not be annulled, amended or modified in any respect except
by mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
day and year first above written

THE REPUBLIC OF THE PHILIPPI

BY: :

Secretary

Natural Resources

MINIMAX MINERAL EXPLORATION CORPORATION

BY:

SE P. D IZMAN
President

SIGNED IN THE PRESENCE OF :
bh ne T- mega “\
{hp

ACKNOWLEDGMENT

Republic of the Philippines)
Cay Qoeam 88

Before me, a Notary Public for and in the City of

personally appeared HON. ANTONIO H. CERILLES, with Community Tax
Certificate No. 9426710-E issued on January 1, 1999 at Sumadat, Dumalinao, Zamboanga
del Sur in his capacity as Secretary of the Department of Environment and Natural
Resources and JOSE P. DE GUZMAN, with Community Tax Certificate No. 00042445
issued on February 24, 1999 at Makati City, in his capacity as President of Minimax
Mineral Exploration Corporation both known to me and to me known to be the same
persons who executed the foregoing instrument consisting of twenty three (23) pages,
including this acknowledgment page, and acknowledged to me that the same is their
voluntary acts and deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial seal, this

day of 3
vo _C- AB WNGAN
Notary Public
UNTIL DEC. <3 I, Ww

Doc. No. Ni
paack cee PIRNy Lsiaer f/f 95 Oc
Book No. -
Series of 199q.

sR

file-a: \mpsa-inr.doc
revised (14-May-99) 2:52:11 PM
